Petitioner, who, by order dated February 25, 1976, was suspended as an attorney and counselor at law for a period of one year, has applied for reinstatement. The application was referred to a subcommittee of the Committee on Character and Fitness for the Third Judicial District, which, after investigation, has reported that petitioner possesses the requisite character and fitness to resume the practice of law, and recommends approval of the application. Application granted and petitioner reinstated as an attorney and counselor at law effective immediately. Order entered. Greenblott, J. P., Sweeney, Staley, Jr., Main and Herlihy, JJ., concur.